DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 12/21/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
Response to Amendment
In response to the last Office Action mailed on 12/17/2020, Applicant has canceled claims 12 and 15- 16, amended claims 11, 13 and 17-18, and added new claims 21-22. Applicant’s arguments filed 03/05/2021, with respect to claims 11-20 which were rejected under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claims 11-19 and the drawings objection have been withdrawn. The amendment to the specification has been entered.
Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 11, 13-14 and 17-22 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 11, 13-14 and 17-22 filed on 08/02/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.

The closet references to the present invention are believed to be as follows: Hashimoto (US 20120293140 A1). Hashimoto discloses a control apparatus for an inverter generator having a first, second and third windings wound around an alternator driven by an engine, and first, second and third inverters adapted to convert alternating current outputted from the first, second and third windings into direct current and invert the converted direct current into single-phase alternating current in a desired frequency so as to supply to the electric load, there is provided with an actuator (stepper motor) to open and close a throttle valve of the engine, and it is configured to detect output powers (effective powers) of the first, second and third inverters, to determine a target engine speed based on the detected output powers, and to control an operation of the actuator so that the engine speed converges at the determined target engine speed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SAID BOUZIANE/           Examiner, Art Unit 2846